Case 18-33967-bjh11 Doc 2435 Filed 12/24/19                    Entered 12/24/19 08:31:44              Page 1 of 6



GREENBERG TRAURIG, LLP

Shari L. Heyen                                       Nancy A. Peterman
Texas Bar No. 09564750                               Admitted Pro Hac Vice
HeyenS@gtlaw.com                                     PetermanN@gtlaw.com
1000 Louisiana St., Suite 1700                       77 West Wacker Dr., Suite 3100
Houston, Texas 77002                                 Chicago, Illinois 60601
Telephone:    (713) 374-3500                         Telephone:     (312) 456-8400
Facsimile:    (713) 374-3505                         Facsimile:     (312) 456-8435

COUNSEL FOR THE OFFICIAL COMMITTEE
OF UNSECURED CREDITORS OF SENIOR
CARE CENTERS, LLC, ET AL.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                               §
    In re:                                                     §   CHAPTER 11
                                                               §
    SENIOR CARE CENTERS, LLC, et al.,1                         §   CASE NO. 18-33967 (BJH)
                                                               §
                    Debtors.                                   §   Jointly Administered
                                                               §


             OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ OBJECTION
             TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING
              SETTLEMENT AGREEMENT WITH PHARMERICA LONG-TERM
                    CARE, LLC, AND (II) GRANTING RELATED RELIEF
                               [Relates to Docket No. 2316]

         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

chapter 11 cases of Senior Care Centers, LLC and its affiliated debtors and debtors-in-possession

(collectively, the “Debtors”) files this objection to the Motion of Debtors for Entry of an Order




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


ACTIVE 47797866v1
Case 18-33967-bjh11 Doc 2435 Filed 12/24/19           Entered 12/24/19 08:31:44            Page 2 of 6



(I) Approving Settlement Agreement with PharMerica Long-Term Care, LLC, and (II) Granting

Related Relief [Docket No. 2316] (the “Settlement Motion”) and respectfully states as follows:

                                           Background

        1.      On December 3, 2019, the Debtors filed the Settlement Motion seeking approval of

a proposed settlement with PharMerica Long-Term Care LLC (“PharMerica”).

        2.      PharMerica’s claim stems from a final default judgment (the “Default Judgment”)

that PharMerica obtained against the Debtors in the amount of $314,738.98 on September 28,

2018.   [Docket No. 2316, p. 4].      On November 26, 2018, PharMerica created an alleged

garnishment lien on Debtors’ bank account with CIBC Bank USA (“CIBC”)—only eight days

prior to the Debtors filing their bankruptcy petitions (December 4, 2018, the “Petition Date”).

[Id.]. After the Petition Date and as part of the cash collateral orders entered in these cases, the

Debtors segregated cash equal to the amount of the Default Judgment pending resolution of the

disputes with PharMerica (the “Segregated Funds”). [Id.].

        3.      Pursuant to the proposed settlement between the Debtors and PharMerica (the

“Settlement”), the Debtors will disburse $30,000.00 of the Segregated Funds to PharMerica. [Id.

at p. 6]. PharMerica will waive any further rights to assert a secured claim, but will receive an

allowed general unsecured claim for the full amount of the Default Judgment. [Id.]. The

$30,000.00 settlement payment will not reduce PharMerica’s unsecured claim. [Id.]. The Debtors

will also release all claims against PharMerica related to the alleged garnishment lien.

        4.      On December 13, 2019, the Court entered an order (the “Confirmation Order”)

[Docket No. 2376] confirming the Third Amended Joint Plan of Reorganization Under Chapter

11 of the Bankruptcy Code (as supplemented and amended, the “Plan”) [Docket No. 2094]. Any




                                                 2
ACTIVE 47797866v1
Case 18-33967-bjh11 Doc 2435 Filed 12/24/19           Entered 12/24/19 08:31:44        Page 3 of 6



capitalized terms used herein and not otherwise defined shall have those meanings set forth in the

Plan.

        5.      On the Effective Date of the Plan, the Unsecured Creditor Trust will be established

and the Unsecured Creditor Trust Assets will automatically vest in the Unsecured Creditor Trust,

free and clear of all Claims, Liens and other encumbrances. See Plan at Article VI.E, M (pages 36

and 39) [Docket No. 2094-1]. The Unsecured Creditor Trust Assets include the Unsecured

Creditor Trust Causes of Action, which Causes of Action were expressly reserved and preserved

under the Plan and Disclosure Statement for the Unsecured Creditor Trust and for the benefit of

the unsecured creditors who are the beneficiaries of that Trust. Id. Pursuant to the Plan and

Disclosure Statement, the Unsecured Creditor Trust Causes of Action include any and all Claims

or Causes of Action against PharMerica and/or the PharMerica Funds (as defined in the Plan to

mean the funds subject to the monetary hold on one of the Debtors’ accounts in the amount of at

least $314,738.98 which was established pursuant to the Cash Collateral Orders to preserve

PharMerica’s alleged judgment lien). Id.; Disclosure Statement at Article III.E(5) (pages 38 to 39)

[Docket No. 2094-3].

                                            Objection

        6.      The Committee objects to the Settlement Motion for the following two reasons: (a)

the balance of the Segregated Funds (after paying $30,000 to PharMerica pursuant to the terms of

the Settlement) should continue to be segregated and deposited into the Unsecured Creditor Trust

on the Effective Date and (b) PharMerica’s general unsecured claim should be reduced by $30,000.

        7.      As noted above, under the Plan, on the Effective Date, the Unsecured Creditor Trust

will be established and will pursue Unsecured Creditor Causes of Action. Therefore, the unsecured

creditors recovery under the Plan is dependent upon the successful pursuit of such Causes of


                                                 3
ACTIVE 47797866v1
Case 18-33967-bjh11 Doc 2435 Filed 12/24/19           Entered 12/24/19 08:31:44         Page 4 of 6



Action. When soliciting votes on the Plan, the Debtors and the Committee set forth those Causes

of Action reserved and preserved for the Unsecured Creditor Trust, including any Causes of Action

relating to PharMerica and the PharMerica Fund. The unsecured creditors cast votes on the Plan

based on such disclosure. Now, the Debtors are proposing to settle with PharMerica and once the

garnishment is released, the monies will be used to reduce any amounts due to CIBC in advance

of the Effective Date. This result is inequitable. The unsecured creditors cast votes on a Plan with

the understanding that certain Causes of Action would be reserved for their benefit, including

actions against PharMerica and the PharMerica Fund. The Unsecured Creditor Trust is to be

funded with $500,000 on the Effective Date, which is not a sizeable amount given the various

Causes of Action to be pursued and other responsibilities of the Trust. An additional $285,000

(representing the remaining amount of the PharMerica Fund after payment of $30,000 to

PharMerica under the Settlement) is a meaningful amount to the Unsecured Creditor Trust, and

this amount should be reserved for the Unsecured Creditor Trust consistent with the Plan and

Disclosure Statement.

        8.      In addition, PharMerica should only be allowed a general unsecured claim equal to

$284,738.98, representing the difference between $314,738.98, the amount of the Default

Judgment, and $30,000, the amount of the Settlement. By allowing PharMerica a claim of

$314,738.98, the full amount of the Default Judgment, it is receiving a windfall under the

Settlement.

                                      Reservation of Rights

        9.      The Committee reserves the right to amend, modify or supplement this objection

and to assert any and all additional objections to the Settlement Motion at any appropriate time,

including at any hearing related thereto.


                                                 4
ACTIVE 47797866v1
Case 18-33967-bjh11 Doc 2435 Filed 12/24/19             Entered 12/24/19 08:31:44        Page 5 of 6



        WHEREFORE, in light of the foregoing, the Committee respectfully requests that the

Court enter an order (i) sustaining this objection; and (ii) granting such other and further relief as

the Court may deem just and equitable.



Dated: December 24, 2019                              GREENBERG TRAURIG, LLP

                                                         /s/ Shari L. Heyen
                                                      Shari L. Heyen
                                                      Texas Bar No. 09564750
                                                      HeyenS@gtlaw.com
                                                      Karl Burrer
                                                      Texas Bar No. 24043584
                                                      BurrerK@gtlaw.com
                                                      1000 Louisiana St., Suite 1700
                                                      Houston, Texas 77002
                                                      Telephone:      (713) 374-3564
                                                      Facsimile:      (713) 374-3505

                                                      – and –

                                                      Nancy A. Peterman
                                                      Admitted Pro Hac Vice
                                                      PetermanN@gtlaw.com
                                                      David D. Cleary
                                                      Pro Hac Vice Pending
                                                      ClearyD@gtlaw.com
                                                      77 West Wacker Dr., Suite 3100
                                                      Chicago, Illinois 60601
                                                      Telephone:     (312) 456-8410
                                                      Facsimile:     (312) 456-8435

                                                      COUNSEL FOR THE OFFICIAL COMMITTEE
                                                      OF UNSECURED CREDITORS OF SENIOR
                                                      CARE CENTERS, LLC, ET AL.




                                                  5
ACTIVE 47797866v1
Case 18-33967-bjh11 Doc 2435 Filed 12/24/19           Entered 12/24/19 08:31:44         Page 6 of 6



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 24, 2019, I caused a copy of the
foregoing to be served on all parties eligible to receive service through the Electronic Case Filing
System for the United States Bankruptcy Court for the Northern District of Texas by electronic
mail.

                                                         /s/ Shari L. Heyen
                                                       Shari L. Heyen




                                                 6
ACTIVE 47797866v1
